Citation Nr: 1606217	
Decision Date: 02/18/16    Archive Date: 03/01/16

DOCKET NO.  09-36 218	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manchester, New Hampshire


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a neck disability including myofascial pain syndrome of the neck.

2.  Entitlement to service connection for bilateral upper extremity radiculopathy.

3.  Entitlement to service connection for a traumatic brain injury (TBI).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran

ATTORNEY FOR THE BOARD

A. Haddock, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1968 to May 1970.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a February 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Manchester, New Hampshire.  By that rating action, the RO declined to reopen a previously denied claim for service connection for a neck disability including myofascial pain syndrome of the neck.  The Veteran appealed this rating action to the Board.

The Veteran testified at a videoconference hearing before the undersigned Acting Veterans Law Judge (AVLJ) in February 2010.  A copy of the hearing transcript has been associated with the Veteran's electronic record. 

The Board most recently remanded the issue of whether new and material evidence has been received to reopen a claim of entitlement to service connection for a neck disability including myofascial pain syndrome of the neck in July 2014.  The requested development has been completed and this matter has returned to the Board for further appellate consideration.

In July 2014, the Board, in part, denied service connection for headaches.  The Board notes that by a July 2015 rating action, the RO, in part, denied reopening a previously denied claim for service connection for headaches.  The Veteran responded by submitting a timely notice of disagreement (NOD) in August 2015.  38 C.F.R. § 20.201 (2015).  This matter, however, is currently on appeal to the United States Court of Appeals for Veterans Claims (Court).  Thus, the Court, rather than VA, has jurisdiction over the issue of whether new and material evidence has been received to reopen a previously denied claim for service connection for headaches at this time.  

In July 2014, the Board also remanded the issues of entitlement to service connection for right ear hearing loss and tinnitus.  Service connection for these disabilities was then granted by the RO in a November 2014 rating decision.  As the November 2014 rating decision constituted a full grant of the benefits sought on appeal as to those claims, they are also no longer on appeal.  See Grantham v. Brown, 114 F.3d 1156, 1158 (Fed. Cir. 1997).

The issues of entitlement to service connection for a TBI and bilateral upper extremity radiculopathy are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  By an unappealed July 2005 rating decision, the RO denied service connection for myofascial pain syndrome of the neck. 

2.  The July 2005 rating action is the last final denial decision as to this issue on any basis before the present attempt to reopen the claim; the evidence received since then is new, but does not raise a reasonable possibility of substantiating the underlying claim for service connection for a neck disability, to include myofascial pain syndrome of the neck (i.e., evidence showing that the Veteran's current degenerative disc disease of the cervical spine had its onset during active military service or that it is etiologically related to any incident therein, to include a September 1969 accident when a piece of equipment struck the Veteran's forehead).


CONCLUSIONS OF LAW

1.  The July 2005 rating decision is final.  38 U.S.C.A. §§ 7104, 7105 (West 2014); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2015).
2.  New and material evidence sufficient to reopen the claim of service connection for myofascial pain syndrome of the neck has not been received.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a), (c) (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

VA will assist a claimant in obtaining evidence necessary to substantiate a claim, but is not required to provide assistance to a claimant if there is no reasonable possibility that assistance would aid in substantiating the claim. VA must also notify the claimant of any information, and any medical or lay evidence, not previously provided to VA that is necessary to substantiate the claim.  38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015).  As part of the notice, VA must specifically inform the claimant and representative, if any, of which part, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.

Notice to a claimant should be provided at the time or immediately after, VA receives a complete or substantially complete application for benefits.  38 U.S.C.A. § 5103(a) (West 2014); Pelegrini v. Principi, 18 Vet. App. 112, (2004).  The timing requirement applies equally to the effective date element of a service connection claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

The Board finds that the Veteran has been provided adequate notice in response to the claim decided herein.  The record shows that the Veteran was mailed a letter in September 2008 advising him of what the evidence must show and of the respective duties of VA and the claimant in obtaining evidence.  The September 2008 letter also provided the Veteran with appropriate notice with respect to the disability rating and effective date elements of the claims.

In an August 2014 letter, issued pursuant to the Board's July 2014 remand directives, the AOJ provided the Veteran notice of the standard for new and material evidence and of the reasons and bases for the prior denial of his claim in accordance with Kent v. Nicholson, 20 vet. App. 1 (2006).  The AOJ subsequently readjudicated the issues based on all the evidence in the November 2014 supplemental statement of the case (SSOC).  Thus, the Board finds that the AOJ substantially complied with the Board's July 2014 remand directives.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999); Stegall v. West, 11 Vet. App. 268 (1998). 

The Board also finds the Veteran has been provided adequate assistance in response to the claim.  The RO associated the Veteran's service and VA treatment records with the electronic record.  VA requested the Veteran's VA treatment records spanning the dates from 1970 to 1994 from the Manchester VA Medical Center in December 2011.  38 C.F.R. § 3.159(c)(2) (2015).  In February 2012 correspondence, the Manchester VA Medical Center submitted records spanning the period from 1995 to 2001, indicating that that was the extent of their records and therefore further attempts to obtain the records would be futile.  In February 2012 correspondence, VA informed the Veteran of the records they attempted to obtain, the efforts made to obtain them, further actions VA was going to take on the claim, and that the Veteran was ultimately responsible for submitting the records.  38 C.F.R. § 3.159(e).  Thus, VA made adequate attempts to obtain the records, and provided sufficient notice of their inability to do so to the Veteran.  38 C.F.R. § 3.159(c)(2) or (1), (e).  No other relevant records have been identified and are outstanding.  As such, the Board finds VA has satisfied its duty to assist with the procurement of relevant records. 

In addition, the duty to assist also includes providing a medical examination or obtaining a medical opinion when necessary to make a decision on a claim, as defined by law.  38 C.F.R. § 3.159(c)(4).  Until a claim is reopened, VA does not have a duty to provide a medical examination or obtain a medical opinion.  38 C.F.R. § 3.159(c)(1).  As this claim has not been reopened, VA's duty to provide a medical examination did not attach with respect to the Veteran's claim for service connection for a neck disability.  

Since VA has obtained all relevant identified records and was not required to provide a medical examination or obtain an opinion, its duties to notify and assist in this case are satisfied.

Finally, some discussion of the Veteran's February 2010 hearing before the undersigned is necessary.  VA employees, including Board personnel, have two distinct duties when conducting hearings-the duty to explain fully the issues, and the duty to suggest the submission of evidence that may have been overlooked. Bryant v. Shinseki, 23 Vet. App. 488 (2010) (per curiam) (interpreting the provisions of 38 C.F.R. § 3.103(c) (2)).  During the February 2010 hearing, the undersigned clarified the relevant issue, and discussed elements of the claim that had not yet been substantiated.  The Veteran was asked about outstanding evidence that could substantiate the new and material claim, as well as the underlying claim for service connection for a neck disability.  As noted above, the Board remanded the Veteran's claim in July 2014 to provide the Veteran with notice of the elements necessary to substantiate the claim decided herein.  There has been no allegation of a failure to comply with Bryant duties.  Thus, the Bryant duties have been met.

II. Legal Analysis

The Veteran seeks to reopen a previously denied claim for service connection for a neck disability including myofascial pain syndrome of the neck.  He contends that his current neck disability is the result of a generator falling onto his forehead during military service.  (Transcript (T.) at pages (pgs.) 11, 12)).

Generally, a claim that has been denied in an unappealed RO decision or an unappealed Board decision may not thereafter be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c).  The exception is that if new and material evidence is presented or secured with respect to a claim which has been disallowed, VA shall reopen the claim and review the former disposition of the claim.  38 U.S.C.A. § 5108.

New evidence is defined as evidence not previously submitted to agency decision-makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

The regulation does not require new and material evidence as to each previously unproven element of a claim and creates a low threshold for reopening claims.  38 C.F.R. § 3.156(a); Shade v. Shinseki, 24 Vet. App. 110 (2010). 

For the purpose of determining whether new and material evidence has been submitted, the credibility of new evidence, although not its weight, is presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).

The Board finds that the preponderance of the evidence of record is against a finding that new and material evidence has been received to reopen a previously denied claim for a neck disability, to include myofascial pain syndrome of the neck.  

By a July 2005 rating action, the RO denied service connection for myofascial pain syndrome of the neck because  there was no evidence that the disability was related to his active service.  The Veteran was notified of the decision, but did not submit a notice of disagreement or new and material evidence within the one year appellate period.  Therefore, the July 2005 decision became final.  38 U.S.C.A. §§ 7104, 7105; 38 C.F.R. §§ 3.104, 20.302, 20.1103.

The evidence of record at the time of the July 2005 rating decision consisted of the Veteran's service treatment records, VA treatment records from Manchester VA Medical Center from 2000 to 2005, and the Veteran's and his representative's statements.  The evidence failed to establish an in-service event, injury or disease, or that the Veteran's current neck disability was causally related to his active duty service, to include a 1969 accident when a piece of equipment fell onto his forehead. 

Evidence received since the rating decision includes additional VA treatment and examination records, statements from the Veteran and his representative, and the Veteran's February 2010 Board hearing testimony.

The Board finds that the evidence added to the record since the July 2005 rating decision is not new and material.  The Veteran was previously denied entitlement to service connection for a neck disability, to include myofascial pain syndrome of the neck based on a finding that there was no evidence of a nexus between this disability and the Veteran's period of military service.  The newly received medical evidence simply shows that the Veteran continues to receives treatment for neck pain and the newly received lay statements and Board testimony are redundant of the Veteran's statements already of record at the time of the July 2005 rating decision, notably that his current neck disability is the result of a piece of equipment having fallen onto his forehead during military service.  The Veteran has not provided any evidence suggesting that his neck disability, to include myofascial pain syndrome of the neck was caused by or related to his active service.  In fact, the record contains a VA opinion that is against the claim.  In March 2012, a VA examiner opined that there was no indication from the record that the 1969 accident, when a piece of equipment fell onto the Veteran's forehead, would have been of sufficient severity to have caused his degenerative disc disease and degenerative arthritis of the cervical spine.  The VA examiner reasoned that a neurological examination of the Veteran in 1970 was normal (See March 2012 VA examination report at page (pg. 7)).  

Also of record is the Veteran's testimony from before the undersigned in February 2010 during which he continued to assert that he had developed a neck disability as a result of a piece of equipment hitting his forehead.  The Board acknowledges that he is competent to give evidence about what he sees and feels.  For example, he is competent to describe the onset and character of his neck pain, but he does not possess the requisite medical knowledge to attribute his currently diagnosed degenerative disc disease of the cervical spine to the in-service equipment accident.  See 38 C.F.R. § 4.88a; see also Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  The Board is also aware that lay testimony is competent to establish the presence of observable symptomatology and "may provide sufficient support for a claim of service connection."  Jones v. Brown, 7 Vet. App. 134, 137 (1994); Layno v. Brown, 6 Vet. App. 465, 469 (1994) Buchanan v. Nicolson, 451 F.3d 1331 (Fed. Cir. 2006). 

Thus, to the extent that the Veteran's testimony is in an attempt to establish service connection, the Board notes that such evidence essentially constitutes reiterations of his assertions which were advanced and addressed by the RO in July 2005, and, thus, cannot be considered "new" within the meaning of 38 C.F.R. § 3.156(a).  See Reid v. Derwinski, 2 Vet. App. 312, 315 (1992); see also Moray v. Brown, 5 Vet. App. 211, 214 (1993). 

Unfortunately, none of the newly-received evidence is pertinent to the question of whether the Veteran has a neck disability, to include myofascial pain syndrome of the neck (which is the pivotal issue underlying the claim for service connection). Thus, it does not relate to unestablished fact needed to substantiate the claim and cannot raise a reasonable possibility of substantiating it.  See Shade v. Shinseki, 24 Vet. App. 110 (2010).

Accordingly, because new and material evidence has not been received, the Board finds that reopening of the claim of entitlement to service connection for a neck disability, to include myofascial pain syndrome of the neck is not warranted.


ORDER

New and material evidence has not been received to reopen the claim of entitlement to service connection for a neck disability, to include myofascial pain syndrome of the neck, and the appeal is denied.


REMAND

When an NOD has been filed with regard to an issue, and a statement of the case (SOC) has not been issued, the appropriate Board action is to remand the issue to the agency of original jurisdiction for issuance of an SOC.  Manlincon v. West, 12 Vet. App. 238 (1999).  An NOD is timely when it is filed within one year of the adverse decision.  38 C.F.R. § 20.302.  Here, by a July 2015 rating action, the RO, in part, denied service connection for a TBI and bilateral upper extremity radiculopathy.  The Veteran responded by submitting a timely NOD in August 2015.  38 C.F.R. § 20.201.  There is no indication that any further action has been taken on these issues, and therefore a remand is required for the issuance of an SOC and to provide the Veteran with an opportunity to perfect an appeal with respect to these issues.

Accordingly, the case is REMANDED for the following action:

Issue a statement of the case regarding the issues of entitlement to service connection for a TBI and bilateral upper extremity radiculopathy.  Advise the Veteran of the procedural requirements to continue an appeal of these issues.  If, and only if, the Veteran files a timely substantive appeal, should the issues be certified to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
C. KAMMEL
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


